Citation Nr: 1450196	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for benign paroxysmal positioning vertigo (also claimed as dizziness and unbalance) secondary to service-connected bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  

The Board notes that although the RO has treated the claim on appeal as a new and material evidence claim, that is not the case.  The Veteran submitted an initial claim in September 2006.  A May 2007 rating decision denied the claim, the Veteran submitted additional evidence that same month, and a July 2007 rating decision confirmed and continued the denial.  In February 2008 the Veteran submitted additional evidence in support of his claim and a June 2008 rating decision again confirmed and continued the denial.  As all of the additional evidence submitted was received within a year of the initial May 2007 rating decision, that decision did not become final and therefore the provisions relating to new and material evidence do not apply.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim for service connection for benign paroxysmal positioning vertigo (also claimed as dizziness and unbalance) secondary to service-connected bilateral sensorineural hearing loss must be remanded for further development.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As shown more fully below, the VA examination of record is inadequate as the supporting rationale for the negative nexus opinion is unclear.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Veteran is service connected for bilateral hearing loss and contends that his paroxysmal vertigo was caused by his service-connected disability.  He reports that his vertigo symptoms began in December 2005 after he experienced a sudden decrease in hearing in his left ear.  

A VA examination and opinion was sought to determine whether the Veteran's vertigo condition was caused or aggravated by his service-connected hearing loss disability.  In November 2006, the Veteran underwent a VA ear disease examination and was diagnosed with sensorineural hearing loss, but an otherwise normal ear examination.  The examiner opined that the Veteran's vertigo was most likely caused by his service duties.  No further rationale was provided.  In December 2006, the Veteran underwent a VA audio examination in which the examiner reported the test results were indicative of a lesion in the central vestibular system.  This was noted to be an abnormal study of the central vestibular system.  No opinion was provided.  As the November 2006 ear examination showed a normal ear examination but then stated the Veteran's vertigo was related to his service duties, and the December 2006 audio examination showed an abnormal study of the central vestibular system, a reconciliation of diagnoses was requested.  In March 2007, an addendum opinion was provided from the November 2006 examiner which stated that based on ENG reports, age of the Veteran, and history of cardiovascular problems it was the examiner's opinion that the Veteran's vertigo and decreased hearing in the left ear were not due to service duties.  No further rationale was provided.  

Under the circumstances, the Board finds that the VA opinion is inadequate because it is not responsive as to the matter on appeal.  As it remains unclear to the Board whether the Veteran's current benign paroxysmal positioning vertigo was caused or aggravated by the Veteran's service-connected bilateral hearing loss, the examination is incomplete.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided another VA examination before a new examiner in order to determine whether benign paroxysmal positioning vertigo (also claimed as dizziness and unbalance) was caused by or aggravated by service-connected bilateral sensorineural hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination with an examiner other than those who examined him November and December 2006.  The entire claims file must then be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of ear disease or vestibular conditions found to be present.  All necessary and indicated special tests or studies should be accomplished.

(a) The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed benign paroxysmal positioning vertigo (also claimed as dizziness and unbalance) is either (1) caused by the Veteran's service-connected hearing loss, or (2) aggravated by the Veteran's service-connected hearing loss.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  The Veteran's claim should then be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, an appropriate period of time should be allowed for a response, and the claim should thereafter be returned to the Board for additional appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



